Citation Nr: 0837357	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-01 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
November 1954.  The veteran served in Korea and was awarded 
the Combat Infantry Badge (CIB).

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran 
likely incurred degenerative joint disease of the right knee 
as a result of injuries incurred during combat.

2.  The competent medical evidence shows that the veteran 
likely incurred degenerative joint disease of the left knee 
as a result of injuries incurred during combat.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative 
joint disease of the right knee have been met.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2007).

2.  The criteria for service connection for degenerative 
joint disease of the left knee have been met.  38 U.S.C.A. §§ 
1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

If a veteran engaged in combat with the enemy during a period 
of war, VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in service, such satisfactory lay or other evidence 
of service incurrence if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence.  
Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2007).  

The veteran contends that he incurred degenerative joint 
disease of his knees due to extreme cold exposure in Korea.  
During a hearing before the undersigned Veterans Law Judge, 
the veteran also asserted that during the extremely cold 
temperatures in Korea he did a lot of strenuous physical 
activities such as jumping, running and falling that resulted 
in knee injuries.  The veteran asserted that service medical 
records showing treatment for cold exposure and knee injuries 
were lost.  

Based on a thorough review of the record, the Board finds 
that the evidence supports the veteran's claims for service 
connection for degenerative joint disease of the right knee 
and left knee.  Accordingly, service connection is warranted.  

The service medical records before the Board do not show any 
cold injuries or knee injuries.  Regardless of this fact, the 
veteran's receipt of the CIB reflects that he did engage in 
combat with the enemy in Korea.  Knee injuries due to falls 
or other trauma are consistent with the circumstances, 
conditions and hardships of combat.  Accordingly, the Board 
will assume that the veteran did incur knee injuries during 
combat in Korea.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  

VA treatment records dated during the appeal period confirm 
that the veteran has degenerative joint disease of the knees.  

Private medical evidence dated in 2004 links the veteran's 
current degenerative joint disease of the knees to his 
service.  Treatment records from W.B.D., M.D., reflect 
treatment of the veteran for degenerative joint disease of 
the knees.  These records reveal that the veteran served in 
Korea and experienced off and on knee discomfort during that 
time.  In a March 2004 letter, Dr. W.B.D. recounts the 
veteran's history of direct combat in Korea, followed by 
progressive pain and discomfort in his knees throughout the 
years.  He states that with the degree of involvement that 
the veteran had, he certainly could have exacerbated the 
normal wear and tear of the his knees during his active duty.  
Dr. W.B.D. concluded that there was "certainly a likelihood 
that this was related."  

The Board finds it significant that the veteran's history of 
combat in Korea, on which Dr. W.B.D.'s opinion is partially 
based, is accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 
(2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).  The Board also finds it 
significant that there is no competent medical evidence to 
the contrary of Dr. W.B.D.'s opinion.  

In light of the foregoing evidence, service connection for 
degenerative joint disease of the right knee and left knee is 
warranted.  


ORDER

Service connection for degenerative joint disease of the 
right knee is granted.

Service connection for degenerative joint disease of the left 
knee is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


